Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 1 of 21 PageID #: 787




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                             BOWLING GREEN DIVISION
                         CIVIL ACTION NO. 1:20-CV-00040-HBB


VONNIE M. DAVIS                                                                    PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION                                                   DEFENDANT


                                MEMORANDUM OPINION
                                    AND ORDER

                                       BACKGROUND

       Before the Court is the complaint (DN 1) of Vonnie M. Davis (APlaintiff@) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both Plaintiff

(DN 12) and Defendant (DN 14) have filed a Fact and Law Summary. For the reasons that follow,

the final decision of the Commissioner is AFFIRMED, and judgment is GRANTED for the

Commissioner.

       Pursuant to 28 U.S.C. § 636(c) and FED. R. CIV. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 10). By Order entered May 21,

2020 (DN 11), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 2 of 21 PageID #: 788




                                             FINDINGS OF FACT

        Plaintiff filed an application for Supplemental Security Income Benefits on February 24,

2017 (Tr. 15, 187-93). Plaintiff alleges to have become disabled on December 1, 2012,1 as a

result of severe depression, cholesterol, high blood pressure, and carpal tunnel (Tr. 15, 68-69, 84,

187). These claims were initially denied on July 3, 2017,2 and the denial of the claims were

affirmed upon reconsideration on August 8, 2017 (Tr. 20, 80-81, 96). Administrative Law Judge

Pearline Hardy (“ALJ”) conducted a video hearing from St. Louis, Missouri on October 11, 2018

(Tr. 15, 31-33). Virtually present at the hearing from Bowling Green, Kentucky was Plaintiff and

his attorney Richard Burchett (Id.). During the hearing, Cyndee Burnett testified as a vocational

expert (Tr. 15, 33, 58-63).

        At the first step, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since February 24, 2017, the application date (Tr. 17). At the second step, the ALJ determined

Plaintiff has the following severe impairments: carpal tunnel syndrome status post releases,

posttraumatic stress disorder (PTSD) with agoraphobia, major depressive disorder, substance

abuse (methamphetamine, opiates, and marijuana), and obstructive sleep apnea (Id.). The ALJ

also found Plaintiff’s high blood pressure, cholesterol, kidney and ureteral stones, hypertension,

and dyslipidemia to be nonsevere (Tr. 18). At the third step, the ALJ concluded that Plaintiff does

not have an impairment or combination of impairments that meets or medically equals the severity

of one of the listed impairments in Appendix 1 (Id.).



1   Plaintiff later amended his disability onset date to December 1, 2016 (Tr. 15, 209).

2   The ALJ stated that Plaintiff’s initial claim was denied on July 4, 2017 (Tr. 15). However, the signature of
    Disability Adjudicator/Examiner Phyllis Bechtloff is dated July 3, 2017 (Tr. 81). This appears to be a harmless
    typographical error.

                                                          2
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 3 of 21 PageID #: 789




       At the fourth step, the ALJ found that Plaintiff has the residual functional capacity (RFC)

to perform medium work as defined in 20 C.F.R. § 416.967(c) except for the following limitations:

Plaintiff can use frequent operation of hand controls; frequent handling; frequent fingering; no

work at unprotected heights; no climbing ladders, ropes, or scaffolds; no work with moving

mechanical parts; occasional exposure to dust, odors, fumes, and pulmonary irritants; occasional

exposure to extreme cold; no work with vibration; limited to performing simple, routine tasks, also

repetitive tasks but not at a production rate pace such as assembly line work; limited to simple

work related decisions; no interaction with the public; superficial interaction with coworkers not

requiring group tasks; tolerating few changes in routine work setting; low stress work environment;

and will be off task five percent in an eight hour workday (Tr. 20). The ALJ found Plaintiff has

no past relevant work (Tr. 24). After this finding and moving on to the fifth step of the sequential

determination, the ALJ also considered Plaintiff’s RFC, age, education, and past work experience,

as well as testimony from the vocational expert, to find that Plaintiff is able to perform other jobs

that exist in the national economy (Id.). Therefore, the ALJ concluded that Plaintiff has not been

under a “disability,” as defined in the Social Security Act, since February 24, 2017, the date the

application was filed (Tr. 25).

       Plaintiff timely filed a request for the Appeals Council to review the ALJ’s decision

(Tr. 182-84). The Appeals Council denied Plaintiff=s request for review (Tr. 1-3).

                                    CONCLUSIONS OF LAW

                                        Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton


                                                 3
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 4 of 21 PageID #: 790




v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

        As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-3). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                        The Commissioner’s Sequential Evaluation Process

        The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an:




                                                4
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 5 of 21 PageID #: 791




         [I]nability to engage in any substantial gainful activity by reason of any
         medically determinable physical or mental impairment which can be expected
         to result in death or which has lasted or can be expected to last for a continuous
         period of not less than twelve (12) months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

         1)    Is the claimant engaged in substantial gainful activity?

         2)    Does the claimant have a medically determinable impairment or
               combination of impairments that satisfies the duration requirement and
               significantly limits his or her ability to do basic work activities?

         3)    Does the claimant have an impairment that meets or medically equals the
               criteria of a listed impairment within Appendix 1?

         4)    Does the claimant have the residual functional capacity to return to his or
               her past relevant work?

         5)    Does the claimant’s residual functional capacity, age, education, and past
               work experience allow him or her to perform a significant number of jobs
               in the national economy?

Here, the ALJ denied Plaintiff=s claim at the fifth step.

                                    Challenge to Finding No. 2

       1. Arguments of the Parties

       Plaintiff argues that the ALJ erred by failing to properly consider Plaintiff’s headaches to

be a severe impairment (DN 12 PageID 761-63). In support of this claim, Plaintiff alleges that

“[a]n MRI was performed which was consistent with small vessel disease. The report stated the

                                                  5
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 6 of 21 PageID #: 792




findings can be associated with chronic headaches” (Id. at PageID 761). Further, “[r]estrictions

due to the valid headache diagnosis would be expected to further restrict the Plaintiff’s capabilities

for sustaining medium work on a full time basis” (Id. at PageID 762). Based upon this claim,

Plaintiff asserts “[a] remand of the claim is, therefore, necessary for proper analysis of the severe

impairment issue” (Id. at PageID 763).

       In contrast, Defendant claims that the ALJ found that Plaintiff had several severe

impairments and “considered other impairments that she ultimately concluded were non-severe”

(DN 14 PageID 775). Defendant cites to Pompa v. Comm’r of Soc. Sec., 73 Fed. Appx. 801 (6th

Cir. 2003), Anthony v. Astrue, 266 Fed. Appx. 451 (6th Cir. 2008), and Maziarz v. Health &

Human Servs., 837 F.2d 240 (6th Cir. 1987), in asserting that it “is of little consequence” for the

ALJ not to characterize an impairment as severe, so long as another impairment is considered

severe (Id. at PageID 775-76). Therefore, Defendant contends “[t]he ALJ reasonably considered

Plaintiff’s headaches, and did not commit reversible error by failing to name Plaintiff’s headaches

as a severe impairment at step two” (Id. at PageID 778).

       2. Discussion

       At the second step in the sequential evaluation process a claimant must demonstrate she

suffers from a “severe medically determinable physical or mental impairment that meets the

duration requirement . . . or a combination of impairments that is severe and meets the duration

requirement . . .” 20 C.F.R. § 416.920(a)(4)(ii); Social Security Ruling (“SSR”) 16-3p, 2017 WL

5180304, at *11 (Oct. 25, 2017); Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (per curiam).

To satisfy the “severe” requirement the claimant must demonstrate the impairment or combination

of impairments Asignificantly limit@ his or her physical or mental ability to do Abasic work


                                                  6
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 7 of 21 PageID #: 793




activities.@   20 C.F.R. § 416.922(a).     The regulations define Abasic work activities@ as Athe

abilities and aptitudes necessary to do most jobs.@       20 C.F.R. § 416.922(b).   To satisfy the

Amedically determinable@ requirement the claimant must present objective medical evidence (i.e.,

signs, symptoms, and laboratory findings) that demonstrates the existence of a physical or mental

impairment. 20 C.F.R. § 416.921; SSR 16-3p, 2017 WL 5180304, at *11 (Oct. 25, 2017). To

satisfy the Aduration@ requirement the impairment Amust have lasted or must be expected to last for

a continuous period of at least 12 months.@ 20 C.F.R. § 416.909.

        The undersigned finds it unnecessary to decide whether the ALJ erred in failing to find

Plaintiff’s medically determinable impairment is severe. The Sixth Circuit has found it “legally

irrelevant” that some of a claimant’s impairments are found non-severe, when other impairments

are found to be severe, because a finding of severity as to even one impairment clears the claimant

of step two of the analysis and the ALJ should consider both the severe and non-severe

impairments in the remaining steps. See Anthony v. Astrue, 266 F. Appx. 451, 457 (6th Cir.

2008) (citing Maziarz v. Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987)).

Thus, once a severe impairment is found, the ALJ must consider the “combined effect” of all the

medically determinable severe and non-severe impairments in assessing a claimant’s RFC. See

20 C.F.R. §§ 416.923(c) (emphasis added), 416.845(a)(2); Simpson v. Comm’r of Soc. Sec., 344

F. Appx. 181, 190-91 (6th Cir. 2009); White v. Comm’r of Soc. Sec., 312 F. Appx. 779, 787 (6th

Cir. 2009). These procedural requirements serve both to ensure adequacy of review and give

Plaintiff a better understanding of the disposition of his case.

        According to the regulations, upon determining that a claimant has at least one severe

impairment, the ALJ must continue with the remaining steps in the disability evaluation outlined


                                                  7
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 8 of 21 PageID #: 794




above. Maziarz, 837 F.2d at 244. Here, the ALJ found that Plaintiff suffered from the severe

impairments of carpal tunnel syndrome status post releases, posttraumatic stress disorder (PTSD)

with agoraphobia, major depressive disorder, substance abuse (methamphetamine, opiates, and

marijuana), and obstructive sleep apnea (Tr. 17). Accordingly, the ALJ continued with the

remaining steps in the disability determination. Because the ALJ considered the limitations

imposed by Plaintiff=s medically determinable severe and non-severe impairments in determining

whether he retained sufficient RFC to allow him to perform jobs in the national economy (Tr. 20-

25, 56-63), the ALJ's purported failure to find that Plaintiff=s impairments Asevere@ within the

meaning of the regulations could not constitute reversible error. Maziarz, 837 F.2d at 244.

                                    Challenge to Finding No. 3

   1. Arguments of the Parties

       Plaintiff contends that the ALJ’s discussion in the paragraph B findings only reviews two

adult function reports and “give[s] only a superficial review of the evidence contained therein and

does not provide a logical rational[e] that would lead to the conclusion with regard to each

category” (DN 12 PageID 764). Plaintiff then goes on to list the documents that the ALJ

purportedly failed to consider: third-party reports, Plaintiff’s mother’s report, other reports

completed by Plaintiff, observation reports by field office representatives, findings and observation

notes of a consultative psychological examiner Dr. Seigler, Dr. Kapley’s statement regarding

limitations and observations, and Plaintiff’s own testimony during the administrative hearing (Id.

at PageID 764-65). Ultimately, Plaintiff asserts that “the administrative decision falls short of

providing the required level of review considering all relevant medical and non-medical evidence

in the case record” (Id. at PageID 765).


                                                 8
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 9 of 21 PageID #: 795




       Defendant disputes Plaintiff’s argument by claiming that “the ALJ reasonably concluded

that Plaintiff did not meet or medically equal any listing” (DN 14 PageID 778). Defendant further

argues that the ALJ “carefully analyzed each functional area and, while she did not include all of

the medical evidence in her discussion at step three, she logically laid out how she considered each

of the ‘paragraph B’ criteria and how Plaintiff’s self-reports supported her findings” (Id. at PageID

778-79). Defendant concludes by asserting that “[a]ny error with respect to an ALJ’s step-three

analysis is harmless unless the claimant can establish that he satisfied the listing in question.

Thus, any error by the ALJ at step three was, at most, harmless” (Id. at PageID 779).

       2. Discussion

       At the third step, a claimant will be found disabled if his impairment meets or medically

equals one of the listings in the Listing of Impairments. 20 C.F.R. § 416.920(a)(4)(iii); Turner v.

Comm'r of Soc. Sec., 381 F. Appx. 488, 491 (6th Cir. 2010). The Listing of Impairments, set

forth in Appendix 1 to Subpart P of the regulations, describes impairments the Social Security

Administration considers to be “severe enough to prevent an individual from doing any gainful

activity, regardless of his or her age, education, or work experience.” 20 C.F.R. § 404.1525(a).

       Each listing specifies “the objective medical and other findings needed to satisfy the criteria

of that listing.” 20 C.F.R. § 404.1525(c)(3). A claimant must satisfy all the criteria to “meet”

the listing and be deemed disabled. See 20 C.F.R. § 404.1525(c)(3) and (d); Hale v. Sec’y of

Health & Human Servs., 816 F.2d 1078, 1083 (6th Cir. 1984). However, a claimant is also

deemed disabled if his impairment is the medical equivalent of a listing.               20 C.F.R. §

404.1520(a)(4)(iii); Turner, 381 F. Appx. at 491. Medical equivalence means “at least equal in

severity and duration to the criteria of any listed impairment.” 20 C.F.R. § 404.1526(a). “An


                                                 9
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 10 of 21 PageID #: 796




administrative law judge must compare the medical evidence with the requirements for listed

impairments in considering whether the condition is equivalent in severity to the medical findings

for any Listed Impairment.” Reynolds v. Comm’r Soc. Sec., 424 F. Appx 411, 415 (6th Cir.

2011). Additionally, the administrative law judge looks to the opinions of the state agency

medical advisors and/or the opinion of a testifying medical expert for guidance on the issue of

whether the claimant’s impairment is the medical equivalent of a listing.        See 20 C.F.R. §

404.1526(c) and (d); SSR 17-2p, 2017 WL 3928306, at *3-4 (March 27, 2017); Deters v. Sec’y of

Health, Educ. & Welfare, 789 F.2d 1181, 1186 (5th Cir. 1986).

       The severity requirements for Listings 12.04, 12.06, and 12.15 are set forth in paragraphs

“B” and “C” of the listing. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00A. The paragraph “B”

criteria are: “1. Understand, remember, or apply information (paragraph B1)”; “2. Interact with

others (paragraph B2)”; “3. Concentrate, persist, or maintain pace (paragraph B3)”; and “4.

Adapt or manage oneself (paragraph B4)”. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00E1-4.

These four areas of mental functioning are evaluated on the following five-point rating scale:

         a.    No limitation (or none). You are able to function in this area
               independently, appropriately, effectively, and on a sustained basis.

         b.    Mild limitation.      Your functioning in this area independently,
               appropriately, effectively, and on a sustained basis is slightly limited.

         c.    Moderate limitation. Your functioning in this area independently,
               appropriately, effectively, and on a sustained basis is fair.

         d.    Marked limitation. Your functioning in this area independently,
               appropriately, effectively, and on a sustained basis is seriously limited.

         e.    Extreme limitation. You are not able to function in this area
               independently, appropriately, effectively, and on a sustained basis.



                                               10
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 11 of 21 PageID #: 797




20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00F2a-e. To satisfy the paragraph “B” criteria for Listings

12.04, 12.06, and 12.15, a claimant’s mental disorder must result in extreme limitation of one, or

marked limitation of two, paragraph B areas of mental functioning. See 20 C.F.R. Pt. 404, Subpt.

P, App. 1, 12.00F2, Listing 12.04 Depressive, bipolar and related disorders, Listing 12.06 Anxiety

and obsessive-compulsive disorders, and Listing 12.15, Trauma- and stressor-related disorders.

       The ALJ stated, examined, and analyzed the four paragraph “B” criteria (Tr. 18-19).

When looking to understanding, remembering, or applying information, the ALJ found that

Plaintiff has a moderate limitation because Plaintiff “reported that his conditions affected his

memory, understanding and ability to follow instructions” (Tr. 18). Further, Plaintiff “reported

that his mother reminded him to take medication as well as take care of personal needs and

grooming[;] … he was not able to follow spoken instructions well, but he was able to follow written

instructions as long as he could understand them” (Id.). When turning to interacting with others,

the ALJ found that Plaintiff has a moderate limitation (Id.). This conclusion was based upon

Plaintiffs “report[s] that he was not a social person and could not deal with other people[;] … he

was not able to be around a lot of other people and had anxiety attacks[;] … he also reported that

he did not have problems getting along with family, friends, neighbors or others[;] … he usually

tried to avoid authority figures, but he could get along with them pretty well” (Tr. 19). As for

concentrating, persisting, or maintaining pace, the ALJ found that Plaintiff has a marked limitation

because Plaintiff “reported that his condition affected his ability to concentrate and complete

tasks[;] … he was not able to pay attention for long periods of time[;] … [he] reported the ability

to sustain attention, concentration and persistence to perform some daily tasks and activities[;] …

he [is] able to concentrate, attend and persist to perform personal care activities, shop in stores,


                                                11
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 12 of 21 PageID #: 798




drive a vehicle, perform household chores, watch television and play video games[;] … he [is]

able to handle money management activities such as paying bills and counting change” (Id.).

Finally, the ALJ found that Plaintiff has a moderate limitation in adapting or managing oneself

(Id.). Plaintiff “reported that he did not handle stress or changes in routine well[;] … he was

generally able to perform activities of daily living independently[;] … he did not have any

problems taking care of personal needs[;] … he prepared meals daily[;] … he perform[s] household

chores with encouragement from his mom[;] … [he gives] food and water to the dogs and cats[;]

… [h]e drove a vehicle, shopped in stores monthly and went out alone[;] … he engaged in hobbies,

including watching television and playing video games on a daily basis[;] … he was able to handle

money management such as paying bills and counting change” (Tr. 19).

       In his argument, Plaintiff does not specifically cite to any Listing that he claims he could

meet or medically equal, if the ALJ had considered all the evidence Plaintiff asserts the ALJ

neglected to review (DN 12 PageID 763-65). Instead, Plaintiff states that a remand is necessary

for “full consideration of the claim and a detailed explanation of the reasons for the [ALJ’s]

conclusions” (Id. at PageID 765). As the Plaintiff properly points out, the ALJ’s step three

determination cited to only two exhibits in the record: 5E (Tr. 251-59) and 8E (Tr. 271-79).

Plaintiff’s argument primarily focuses on Section 12.00F(3)(a) of the Listed Impairments, which

states, “[w]e use all of the relevant medical and non-medical evidence in your case record to

evaluate your mental disorder” (DN 12 PageID 764) (citing 20 C.F.R. Pt. 404, Subpt. P, App. 1,

Section 12.00F(3)(a)) (emphasis added).

       However, Plaintiff fails to take into account that the ALJ’s determination needs to be read

as a whole. Rogers v. Comm. of Soc. Sec., 486 F.3d 234, 246 (6th Cir. 2007); Seibert v. Comm.


                                               12
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 13 of 21 PageID #: 799




of Soc. Sec., No. 17-13590, 2019 WL 1147066, at *1 (E.D. Mich. Mar. 13, 2019); Bledsoe v.

Comm. of Soc. Sec., No. 1:19-CV-564, 2011 WL 549861, at *5 (S.D. Ohio Feb. 8, 2011). While

the ALJ specifically cited Exhibits 5E (Tr. 251-59) and 8E (Tr. 271-79) in her step three analysis,

the ALJ later utilized Exhibits 1A (Tr. 67), 4A (Tr. 83-96), 3E (Tr. 237-45), 1F (Tr. 332-417), 2F

(Tr. 418-24), 3F (Tr. 425-63), 4F (Tr. 464-500), 5F (Tr. 501-19), 6F (Tr. 520-28), 8F (Tr. 537-50),

10F (Tr. 592-688), and 11F (Tr. 689-97) (Tr. 20-24).

        Throughout Plaintiff’s arguments, he asserts that the ALJ neglected to review Tr. 37-55,

236, 237, 240, 242, 245, 246-50, 280-84, 418-23, 592-688, and 689-697 (DN 12 PageID 763-65).

When reviewing the exhibits cited by the ALJ, in contrast to the pages Plaintiff asserts were

omitted, there are only two instances where Plaintiff’s pages were not cited by the ALJ: Tr. 37-55

(the Hearing Transcript) and Tr. 236 (a blank page at the conclusion of an Adult Disability Report

from February 24, 2017).

        Further, Plaintiff claims the ALJ’s “decision did not review the findings and observation

notes of a consultative psychological examiner, Dr. Seigler[, and it] … did not acknowledge or

give rationale for discrediting Dr. Seigler’s rating the Plaintiff to fall within a ‘marked’ degree of

limitation in three of the functional areas” (DN 12 PageID 764-65). 3                        In the ALJ’s RFC

determination, the ALJ gave some weight to the opinion of Dr. Seigler, specifically in finding that

“[t]he evidence generally supports moderate mental limitations, except [in the paragraph “B”

criteria where Dr. Seigler opined] marked limitations …” (Tr. 23). Some weight was awarded


3   The disability determination document lists Kathy Seigler, Psy.D., as the consultant, and it states that she works
    for Skaggs Consulting, PLLC (Tr. 418-423). However, when the ALJ reviewed the same documentation, the
    ALJ listed the psychological examiner as Dr. Emily Skaggs, Psy.D. (Tr. 22-23). While there is a discrepancy
    with the name of the examiner, the substance of the examination is consistent. To maintain consistency, the
    undersigned will continue to identify the examiner as Dr. Seigler, but the ALJ’s determination will be construed
    as Dr. Skaggs and Dr. Seigler being used synonymously.

                                                         13
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 14 of 21 PageID #: 800




because Plaintiff’s “mental status examination showed some abnormalities during the evaluation,

including restricted affect and depressed mood with poor concentration and redirected speech.

However, the claimant also had no evidence of emotional distress, normal eye contact and

cooperative attitude. He had appropriate thought content as well as logical and goal directed

organization of thought” (Tr. 23) (citing Tr. 418-423). This explanation precisely answers why

the ALJ’s determination did not coincide with Dr. Seigler’s opinions about the ‘marked’ degree of

limitation in functional areas. Thus, the ALJ’s assignment of weight to the opinion of Dr. Seigler

is supported by substantial evidence and comports with applicable law.

       Finally, Plaintiff claims the ALJ’s “did not review or cite any of the Plaintiff’s medical

treatment in explaining the Plaintiff’s abilities in the functional categories, including 18 months of

treatment with psychiatrist, Dr. Kapley[, and] [t]he decision … did not review the statement of

limitations observations provided by Dr. Kapley in a medical source statement” (DN 12

PageID 765). The ALJ gave little weight to Dr. Kapley, “as it is not consistent with the evidence

overall. He does not provide specific mental limitations, but only states that the claimant is not

able to work at any job on a consistent, reliable or predictable basis” (Tr. 23-24). The ALJ goes

on to explain:

         However, his assessment is not completely consistent with the medical
         evidence including his own treatment notes. The claimant’s treatment records
         indicate the claimant had some abnormalities. However, the claimant was
         fully oriented and generally had normal thought processes, no flight of ideas,
         no hallucinations, no problems with memory, normal grooming and hygiene,
         normal speech, and no significant problems with attention or concentration.
         Furthermore, the claimant’s mental health symptoms with problems with
         concentration and socialization is adequately accounted for in the above-
         described residual functional capacity. Dr. Kapley also noted that he did not
         believe the claimant would be able to work full time which is an administrative

                                                 14
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 15 of 21 PageID #: 801




         finding dispositive of the case and reserved to the Commissioner pursuant to 20
         CFR 404.1527(d).

(Tr. 24). This description evaluates the opinions of Dr. Kapley, finds them unpersuasive or

reserved for the Commissioner, and awards little weight (Id.). This evaluation directly contradicts

Plaintiff’s assertions. Thus, the ALJ’s assignment of weight to the opinion of Dr. Kapley is

supported by substantial evidence and comports with applicable law.

       Based upon this review and analysis, the ALJ’s determination is supported by substantial

evidence and comports with applicable law, and Plaintiff’s challenge fails.

                                     Challenge to Finding No. 4

   1. Arguments of the Parties

       Plaintiff claims that the ALJ erred in determining Plaintiff’s RFC because the ALJ had

neglected to “discuss the majority of the medical evidence demonstrating whether the Plaintiff has

the ability to function independently, appropriately, effectively, and on a sustained basis despite

his mental impairments”, and the ALJ “improperly reject[ed] the disabling report of treating

psychiatrist, Dr. Kapley” (DN 12 PageID 766). Plaintiff points to a myriad of medical reports

that Plaintiff argues is necessary for the ALJ to discuss, and “[f]urther evaluation of the Plaintiff’s

mental impairments and related subjective complaints” is required (Id.).

       Defendant, in turn, asserts that “[w]hile Plaintiff argues that the ALJ did not consider

multiple findings, the ALJ reasonably considered the evidence as a whole and substantial evidence

supports her conclusions that Plaintiff could perform a range of work with numerous nonexertional

limitations” (DN 14 PageID 779) (citing Tr. 17-24). Plaintiff also argues that “[t]he ALJ noted

that Plaintiff only presented for routine and conservative treatment during the relevant period and



                                                  15
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 16 of 21 PageID #: 802




that the records failed to show any significant deterioration or worsening of Plaintiff’s mental

health around the time Plaintiff filed his application” (Id. at PageID 780) (citing Tr. 22). Further,

Defendant claims the ALJ articulated several reasons why Dr. Kapley’s opinion was awarded little

weight (Id. at PageID 783) (citing Tr. 23-24). Defendant concludes by asserting that the ALJ did

not abuse her discretion in weighing all the evidence in her determination (Id. at PageID 784).

        2. Discussion4

        The RFC finding is the ALJ=s ultimate determination of what a claimant can still do despite

his or her physical and mental limitations. 20 C.F.R. §§ 416.945(a), 416.946(c). The ALJ makes

this finding based on a consideration of medical source statements and all other evidence in the

case record. 20 C.F.R. §§ 416.929, 416.945(a), 416.946(c). Thus, in making the RFC finding

the ALJ must necessarily assign weight to the medical source statements in the record and assess

the claimant’s subjective allegations. 20 C.F.R. §§ 416.927(c), 416.929(a). While opinions

from treating and examining sources are considered on the issue of RFC, the ALJ is responsible

for making that determination. 20 C.F.R. § 416.927(d).

        There is a difference between a medical opinion and an RFC Assessment prepared by the

ALJ. The medical opinion is submitted by a medical source and expresses impairment-related

functional limitations.       20 C.F.R. § 416.913(a)(2), 416.927(a)(1).                By contrast, the RFC

Assessment is the ALJ=s ultimate finding of what the claimant can still do despite his or her


4   As Plaintiff’s Challenge to Finding No. 4 solely focuses on alleged errors pertaining to Plaintiff’s mental
    impairments, the Court will deem any objections to the physical RFC to be waived. It is well-established that
    Aissues adverted to in a perfunctory manner, unaccompanied by some effort at developed argumentation, are
    deemed waived.@ United States v. Layne, 192 F.3d 556, 566 (6th Cir.1999) (quoting McPherson v. Kelsey, 125
    F.3d 989, 995-96 (6th Cir.1997)); see also Brindley v. McCullen, 61 F.3d 507, 509 (6th Cir.1995) (observing that
    A[w]e consider issues not fully developed and argued to be waived.@); Rice v. Comm’r of Soc. Sec., 2006 WL
    463859, at *2 (6th Cir. 2006) (unpublished opinion).


                                                        16
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 17 of 21 PageID #: 803




physical and mental limitations.      20 C.F.R. § 416.945(a), 416.946.       As Plaintiff filed his

applications prior to March 27, 2017, the rules in 20 C.F.R. § 416.927 apply to the ALJ’s

assignment of weight to the medical opinions in the record. The regulations require ALJs to

evaluate every medical opinion in the record. 20 C.F.R. § 416,927(c).      The process of assigning

weight to medical opinions in the record begins with a determination whether to assign controlling

weight to the medical opinion of the treating source. 20 C.F.R. § 416.927(c). If controlling

weight is not assigned to the treating source’s opinion, the ALJ must consider the factors in

paragraphs (c)(1)-(6) of this section in deciding how much weight to accord each of the medical

opinions in the record, including the treating source. 20 C.F.R. § 416.927(c).

       In assessing a claimant=s RFC, the ALJ must necessarily consider the subjective allegations

of the claimant and make findings. 20 C.F.R. § 416.929; SSR 16-3p. A claimant's statement that

he is experiencing pain or other symptoms will not, taken alone, establish that he is disabled; there

must be medical signs and laboratory findings which show the existence of a medical impairment

that could reasonably be expected to give rise to the pain and/or other symptoms alleged. 20

C.F.R. § 416.929(a). In determining whether a claimant suffers from debilitating pain and/or

other symptoms, the two-part test set forth in Duncan v. Sec’y of Health & Human Servs., 801

F.2d 847, 853 (6th Cir. 1986), applies. First, the ALJ must examine whether there is objective

medical evidence of an underlying medical condition. If there is, then the ALJ must determine:

“(1) whether objective medical evidence confirms the severity of the alleged pain arising from the

condition; or (2) whether the objectively established medical condition is of such severity that it

can reasonably be expected to produce the alleged disabling pain.” Id. When, as in this case, the

reported pain and/or other symptoms suggest an impairment of greater severity than can be shown


                                                 17
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 18 of 21 PageID #: 804




by objective medical evidence, the ALJ will consider other information and factors which may be

relevant to the degree of pain alleged. 20 C.F.R. § 416.929(c)(3).

        Here, the ALJ found that Plaintiff to perform medium work as defined in 20 C.F.R.

§ 416.967(c) except for the following limitations: Plaintiff can use frequent operation of hand

controls; frequent handling; frequent fingering; no work at unprotected heights; no climbing

ladders, ropes, or scaffolds; no work with moving mechanical parts; occasional exposure to dust,

odors, fumes, and pulmonary irritants; occasional exposure to extreme cold; no work with

vibration; limited to performing simple, routine tasks, also repetitive tasks but not at a production

rate pace such as assembly line work; limited to simple work related decisions; no interaction with

the public; superficial interaction with coworkers not requiring group tasks; tolerating few changes

in routine work setting; low stress work environment; and will be off task five percent in an eight

hour workday (Tr. 20).

        In coming to this conclusion, the ALJ found:

            In terms of the claimant’s physical and mental impairments, the [ALJ] does not
            find the evidence supports the severity of the alleged symptoms and limitations
            based on the evidence in the record. The claimant alleged significant physical
            and mental limitations, which are not supported by the medical record. The
            claimant’s treatment records fail to document functional limitations consistent
            with those alleged by the claimant. The record shows the claimant’s
            impairments were generally stable and/or improved with prescribed treatment.
            The [ALJ] has considered the claimant’s statements regarding the alleged
            symptoms and functional limitations and the [ALJ] finds the evidence does not
            support the degree of functional limitations alleged by the claimant.

(Tr. 21).

        The ALJ specifically discussed and analyzed Plaintiff’s mental impairments by recounting

Plaintiff’s complaints from the hearing testimony, and later stating, “the record shows that the

                                                  18
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 19 of 21 PageID #: 805




claimant had some symptoms consistent with depression and PTSD, but he appeared generally

stable without significant complications throughout the relevant period” (Tr. 22). Further, the

ALJ opined, “The claimant presented for routine mental health treatment covering the relevant

period. The record fails to show any significant deterioration or worsening of the claimant’s

mental health surrounding the protective filing date. The claimant’s mental conditions appeared

responsive to treatment measures. The claimant reported that he was depressed once in a while,

but he also smiled on occasion.     He reported that he was nervous around a lot of people.

However, he reported that he went to church and interacted with family members” (Id.). Finally,

the ALJ noted, “The claimant’s treatment records indicate the claimant had some abnormalities on

mental status examinations, including depressed and anxious mood and affect as well as isolated

reports of suicidal ideation. However, the claimant was fully oriented and generally had logical

thought processes, no flight of ideas, no hallucinations, no dangerous behaviors, no suicidal

ideation, no problems with memory, normal grooming and hygiene, normal speech, and no

significant problems with attention or concentration.       He was treated with psychotropic

medication and reported improvement with medication. He generally denied side effects to

medication” (Tr. 22) (citing Tr. 592-688).

       Additionally, the ALJ details the psychological evaluations conducted by Dr. Emily

Skaggs, Psy.D., and the State agency psychological consultants (Tr. 22-23). Throughout the

process of assigning weight to the medical opinions in the record, the ALJ discussed the relevant

with each determination (Tr. 23-24). The ALJ stated that “[t]he record shows that the claimant

has problems understanding and remembering information, interacting with others, and adapting

or managing himself due to symptoms and complications related to PTSD, agoraphobia and


                                               19
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 20 of 21 PageID #: 806




depression, which supports moderate limitations in those areas. However, the evidence supports

marked limitations in maintaining concentration, persistence or pace given the claimant’s

significant problems sustaining attention” (Tr. 23); “[t]he evidence generally supports moderate

mental limitations, except marked limitations in maintaining concentration, persistence or pace.

The claimant’s mental status examination showed some abnormalities during the evaluation,

including restricted affect and depressed mood with poor concentration and redirected speech.

However, the claimant also had no evidence of emotional distress, normal eye contact and

cooperative attitude. He had appropriate thought content as well as logical and goal directed

organization of thought” (Id.); and “treatment records indicate the claimant had some

abnormalities. However, the claimant was fully oriented and generally had normal thought

processes, no flight of ideas, no hallucinations, no problems with memory, normal grooming and

hygiene, normal speech, and no significant problems with attention or concentration.

Furthermore, the claimant’s mental health symptoms with problems with concentration and

socialization is adequately accounted for in the above-described residual functional capacity”

(Tr. 24).

        The ALJ’s RFC determination considered and analyzed the medical evidence in the record,

specifically in regard to Plaintiff’s mental impairments. The ALJ meticulously reviewed the

evidence in the record, as well as the medical opinion proffered. Finally, the ALJ considered the

reports by Plaintiff, utilizing the proper standard. Therefore, the ALJ’s determination is supported

by substantial evidence and comports with applicable law.




                                                20
Case 1:20-cv-00040-HBB Document 16 Filed 12/04/20 Page 21 of 21 PageID #: 807




                                            Conclusion

       As the Court noted previously, “[a]s long as substantial evidence supports the

Commissioner’s decision, we must defer to it, even if there is substantial evidence in the record

that would have supported an opposite conclusion.” Warner v. Comm’r of Soc. Sec., 375 F.3d

387, 390 (6th Cir. 2004). Regardless of how this Court may view the evidence, it is not this

Court’s place to re-try or re-evaluate the findings of the ALJ. 42 U.S.C. § 405(g). Rather, this

Court is only to find if substantial evidence exists to support the ALJ’s decision and if the ALJ

followed the applicable law. (Id.). After reviewing the record, the Court concludes that the

ALJ’s determination is supported by substantial evidence in the record and correctly followed the

applicable law. Therefore, Plaintiff is not entitled to relief with regard to his challenge.

                                              ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.




               December 4, 2020


Copies:        Counsel of Record




                                                 21
